      Case 2:18-cv-00970-WHA-CSC Document 37 Filed 08/26/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

BRYAN BLOUNT, AIS #225319,                    )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )       CASE NO. CV18-970-WHA
                                              )
COMMISSIONER CULLIVER,                        )
et al.,                                       )
                                              )
       Defendants.                            )

                                            ANSWER

       COME NOW the Defendants Grant Culliver, Angie Baggett, Vivian McQueen, Joseph

Headley, Mary Cooks, and Charles McKee, Defendants in the above-styled case, and hereby

Answer the Plaintiff’s Amended Complaint as follows:

       1.      Defendants deny each and every material allegation contained in the Plaintiff’s

Amended Complaint and demand strict proof thereof.

       2.      Defendants specifically deny that they violated the Plaintiff’s due process rights,

and demand strict proof thereof.

                                     AFFIRMATIVE DEFENSES

       1.      The Plaintiff’s Amended Complaint fails to state a claim upon which relief can be

granted, and is due to be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6).

       2.      The Plaintiff’s claims are barred by res judicata.

       3.      The Court should abstain from taking jurisdiction over this matter when there are

pending state court actions that could lead to inconsistent decisions.

       4.      To the extent that this Court construes any claim to be for monetary damages,

Defendants plead all applicable immunities, including but not limited to qualified immunity,
      Case 2:18-cv-00970-WHA-CSC Document 37 Filed 08/26/19 Page 2 of 3



absolute immunity, sovereign immunity, discretionary function immunity, Eleventh Amendment

immunity, and state agent immunity.

        5.      Defendants cannot be held liable on the basis of respondeat superior, agency, or

vicarious liability theories.

        6.      Defendants reserve the right to raise additional defenses.

        Respectfully submitted this the 26th day of August, 2019.

                                              Steve Marshall
                                              Attorney General

                                              Carrie McCollum (ELL037)
                                              General Counsel
                                              Alabama Department of Corrections

                                              /s/ Gary L. Willford, Jr.
                                              Gary L. Willford, Jr. (WIL198)
                                              Assistant Attorney General


ADDRESS OF COUNSEL:
Alabama Department of Corrections
Legal Division
301 Ripley Street
Post Office Box 301501
Montgomery, AL 36130-1501
334-353-5495
334-353-3891 Facsimile




                                                 2
      Case 2:18-cv-00970-WHA-CSC Document 37 Filed 08/26/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

the CM/ECF system. Notification of such filing will be sent by placing the same in the U.S.

Mail, first class postage prepaid and properly addressed on this, the 26th day of August, 2019, to

the following:


       Bryan Blount
       AIS #225319
       St Clair Correctional Facility
       1000 St Clair Rd
       Springville AL 35146

                                                     /s/ Gary L. Willford, Jr.
                                                     Gary L. Willford, Jr. (WIL198)
                                                     Assistant Attorney General




                                                3
